Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) made and entered into as of this
13th day of May, 2019 (the “Effective Date”), between CapStar Financial
Holdings, a Tennessee corporation established to be a bank holding company,
headquartered in Nashville, Davidson County, Tennessee, (the “Company”) and
CapStar Bank, a Tennessee banking corporation headquartered in Nashville,
Davidson County, Tennessee, (the “Bank”) (the Company and Bank together referred
to herein as “CapStar”) and Timothy K. Schools, hereinafter referred to as
“Executive.”

W I T N E S S E T H

WHEREAS, Executive has agreed to be employed by Company as its Chief Executive
Officer and President and Bank as its Chief Executive Officer and President or
the period and upon the terms and conditions provided for in this Agreement.

NOW, THEREFORE, for the reasons set forth above and in consideration for the
mutual promises and agreements set forth herein, CapStar and Executive agree as
follows:

1.    Employment. Subject to continued approval of the Tennessee Department of
Financial Institutions and other bank regulatory agencies having jurisdiction
over the operations of CapStar, CapStar hereby agrees that effective on the
Effective Date, Executive will be employed by Company as its President and as of
July 31, 2019 as its Chief Executive Officer and by Bank as its Chief Executive
Officer and President as of the Effective Date, pursuant to the terms of this
Agreement. Executive agrees to devote his best efforts and his full-time
employment to CapStar’s business and strategic planning and perform such other
related activities and duties as the board of directors of the Company and Bank
(the “Board”) may, from time to time, determine and assign to Executive.
Executive’s services and decisions shall be subject to the review, modification
and control of the Board. Service on the Board shall be included in the scope of
Executive’s employment as long as he so serves. CapStar has appointed Executive
to the board of directors of Bank effective immediately and shall appoint him as
a director of the Company effective July 31, 2019 and shall nominate the
Executive for election as a director of Company effective July 31, 2019 as such
nominations are necessary so that the Executive will, if elected by the
shareholders of Company, serve as a director of Bank as of the Effective Date
and Company as of July 31, 2019 throughout the remainder of the Term. Company
agrees to cause the election of the Executive as a director of Bank throughout
the Term. Executive hereby consents to serve as a director without any
additional compensation for Executive’s services as a director or for any other
duties Executive may undertake as a director. Effective upon the termination of
Executive’s employment as Chief Executive Officer of Company and Bank for any
reason, Executive shall no longer be a director of Company or Bank or any of
their subsidiaries or affiliates, and Executive shall resign all positions as a
director or officer of Company or Bank and their subsidiaries and affiliates and
sign any documents necessary to assure that Executive’s resignation from all
such positions is effective and properly documented.

2.    Compensation. During the term of Executive’s employment hereunder (the
“Term”):

(a) Salary. For the services provided for herein, CapStar shall pay to
Executive, and Executive shall accept from CapStar, a base salary of Five
Hundred Twenty-Five Thousand and No/100 Dollars ($525,000.00), per annum
(Executive’s “Base Salary”), subject to any and all withholdings and deductions
required by law, payable in accordance with the customary payroll practices of
CapStar. During the term of this Agreement, Executive’s Base Salary shall be
reviewed from time to time by the Board, and, may be increased, but not
decreased below the Base Salary, from time to time by the Board, based upon such
factors as it may establish from time to time.

 

- 1 -



--------------------------------------------------------------------------------

(b) Bonus. For the services provided for herein, Executive shall be eligible to
receive an annual bonus of up to 50% of Executive’s Base Salary, subject to the
terms and conditions set forth annually by the Board at its sole discretion or
pursuant to any bonus plan that may be adopted.

(c) Long Term Incentive Plan. Executive will also be eligible to participate in
CapStar’s Long Term Incentive Plan and to receive a target award of 40% of
Executive’s Base Salary, subject to the terms and conditions set forth in the
Long Term Incentive Plan.

(d) Benefits. CapStar will provide to Executive, consistent with the terms and
conditions of the respective plans, and pay the cost of, such employee benefits
as are provided to Executive Officers of CapStar generally under benefit plans
adopted by CapStar from time to time (CapStar’s “Employee Benefit Plans”). These
Employee Benefit Plans may include vacation days, sick days or other types of
paid or unpaid leave, insurance programs, pension plans, profit sharing plans,
bonus plans, stock option plans, restricted stock plans or other stock-based
incentive plans, and other employee benefit plans. Provision of such benefit
plans by CapStar is within the sole discretion of CapStar, and any such benefits
may be amended, modified or discontinued at any time by CapStar.

(e)Relocation. CapStar will reimburse Executive for certain expenses relating to
Executive’s sale of his home in South Carolina and purchase of a new home in
Nashville, Tennessee. CapStar will provide for reimbursement of closing costs
associated with the sale of Executive’s prior residence as well as all expenses
related to the movement of household goods. CapStar will also pay for temporary
housing plus two trips per month to return to Executive’s existing domicile for
a period of 90 days, or 180 days with prior approval of the Chairman or Vice
Chairman of the Board, in order to facilitate an orderly transition.

(f) Reimbursements. Upon timely and well-documented requests by Executive
submitted within one month from the payment of such expenses by Executive,
CapStar will reimburse Executive for Executive’s costs and expenses incurred in
connection with the performance of Executive’s duties or otherwise for the
benefit of CapStar, specifically including any business expenses incurred with
the prior approval of the Board. Such reimbursements shall be made in accordance
with the policies established by Company from time to time, recognizing that
CapStar may have different reimbursement policies for executive officers, and
likewise may have different reimbursement policies for Executive as Chief
Executive Officer. Such reimbursements may be approved by CapStar on a one-time
basis for a particular expenditure, or on an ongoing basis, such as club
memberships, automobile expense reimbursements, etc., but such ongoing approvals
shall be subject to change from time to time.

(g) Stock Options. As additional consideration for Executive’s agreement to
become employed by CapStar, Executive will receive a one-time award of 50,000
options to purchase the common stock of CapStar Financial Holdings, Inc. The
exercise price will be set as the average price of the stock on the day before
the public announcement of Executive’s employment with CapStar, but in any
event, not less than the fair market value on the date of grant, and options are
to be vested in accordance with a three year vesting schedule and subject to the
terms of the CapStar Financial Holdings, Inc. Stock Incentive Plan and a
separate Stock Option Agreement between Executive and CapStar Financial
Holdings, Inc.

 

- 2 -



--------------------------------------------------------------------------------

(h) Allocation of Compensation. Bank and Company shall apportion any payments or
benefits paid to Executive pursuant to this Agreement among themselves as they
may agree from time to time in proportion to services actually rendered by
Executive for such entity; provided, however, that they must satisfy in full all
such obligations in a timely manner as set forth in this Agreement regardless of
any agreed-upon apportionment. Executive’s receipt of satisfaction in full of
any such obligation from Company or Bank shall extinguish the obligations of the
other with respect to such obligation.

3.    Term of Employment; Renewal. The initial term of Executive’s employment
pursuant to this Agreement (the “Initial Term”) shall commence on the Effective
Date and shall end on May 13, 2022. The Term of Executive’s employment pursuant
to this Agreement may be renewed and the term thereof extended by one
(1) additional year (each, an “Extended Term”) at the end of each Extended Term,
by mutual agreement of the parties, which shall be evidenced by each party
giving notice of renewal to the other party at least ninety (90) days prior to
the expiration of the then-current Extended Term. The Initial Term and all
Extended Terms are collectively referred to herein as the “Term.”

4.    Termination of Employment.

(a)    Termination By CapStar. Notwithstanding any of the foregoing provisions
in this Agreement, CapStar, by action of the Board, may terminate the employment
of Executive hereunder without notice at any time for Cause or without Cause.
For purposes of this Agreement, “Cause” includes, but is not limited to: (i) any
material breach of the terms of this Agreement which negatively impacts CapStar;
(ii) personal dishonesty, fraud or theft; (iii) disclosure of CapStar’s
confidential information except in the course of performing his duties while
employed by CapStar; (iv) willful illegal or disruptive conduct which impairs
the reputation, goodwill or business position of CapStar; (v) willful failure to
cooperate fully with a bona fide internal investigation or an investigation of
Bank by regulatory or law enforcement authorities whether or not related to your
employment with Bank (an “Investigation”), after being instructed by the Board
to cooperate or Executive’s willful destruction of or knowing and intentional
failure to preserve documents of other material known by Executive to be
relevant to any Investigation; (vi) breach of fiduciary duty involving personal
profit; (vii) any order or request for removal of Executive by any regulatory
authority having jurisdiction over CapStar; (viii) or Executive’s disability, as
defined in any disability insurance policy with benefits payable to Executive,
or if there is no such disability insurance policy, then as defined in CapStar’s
established policy applicable to executive officers (“Disability”).
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the members of the Board at a duly constituted meeting of the Board,
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the reasons therefor.
Executive shall have the right to appear with counsel and defend himself at any
meeting of the Board at which such a resolution is considered.

(b)    For Cause; Nonrenewal by Executive. In the event of a termination of
Executive by Company for Cause or election by Executive not to renew or extend
the Term, the Executive shall be entitled to receive only the compensation that
is earned and accrued as of the date of termination but no other monies or
benefits except that: (A) in the case of Executive’s Disability, if no
disability plan or disability insurance policy is in place, Executive shall
receive fifty per cent (50%) of his Base Salary for a period not to exceed
twenty four (24) weeks following the date of termination; and (B) Executive
shall be entitled to receive any extended benefits provided to all employees of
CapStar, or required by law, such as COBRA health insurance coverage, etc.

(c)    Without Cause. In the event that: (A) CapStar terminates Executive’s
employment hereunder without cause; or (B) CapStar engages in conduct that
constitutes Good Reason, Executive shall be entitled (i) to resign from his
employment with CapStar, (ii) to continue to receive his

 

- 3 -



--------------------------------------------------------------------------------

Base Salary, payable as before such termination, for a period of two (2) years
after the effective date of such termination, (iii) subject to Section 12
hereof, be provided, for a period of twenty-four (24) months after such
termination, with life, medical, dental and disability coverage substantially
identical to the coverage maintained by the CapStar for Executive prior to
Executive’s severance, and (iv) to receive all benefits and reimbursements
accrued and payable to Executive at the time of termination of his employment
hereunder, including any stock or payments to which Executive is entitled under,
and subject to the terms of, all incentive plans in which Executive participates
(including and subject to the terms of each and any individual grant or award
agreement), including stock option plans, restricted stock plans, performance
share plans, and any other stock-based or cash-based incentive plans and the
individual grant or award agreements under such plans (collectively, Executive’s
“Severance Pay”); provided, however, that if CapStar offers and Executive
voluntarily accepts terms of employment that would otherwise constitute Good
Reason, then Executive shall be deemed to have waived his right to resign and
receive Severance Pay. Upon termination of Executive’s employment hereunder for
any reason (other than by CapStar for Cause), whether voluntarily by Executive
or by termination by CapStar without Cause, by non-renewal, or otherwise,
Executive shall continue to be bound by the provisions contained in Sections 7,
8, 9 and 10 hereof. In the event Executive’s employment hereunder is terminated
by CapStar for Cause, Executive shall not be bound by the covenant not to
compete set forth in Section 8 hereof.

(d)    By Executive. Notwithstanding any of the foregoing provisions in this
Agreement, Executive may terminate or elect not to extend the employment of
Executive hereunder without notice at any time. In the event of a termination or
election not to extend the Term by Executive for any reason other than Good
Reason, including the death or Disability of Executive, Executive shall be
entitled to receive only the compensation that has been earned and benefits and
reimbursements that have accrued as of the date of termination and any extended
benefits required by law, but no other monies or benefits other than continuing
benefits under any retirement plan, disability insurance policy, or life
insurance policy payable by virtue of the retirement, death or disability of
Executive having occurred prior to such termination of employment. Upon
termination of Executive’s employment hereunder for whatever reason, Executive
shall continue to be bound by the terms of the confidentiality agreement
contained in Section 7 hereof, the covenant not to compete contained in
Section 8 hereof, and the non-solicitation provisions contained in Sections 9
and 10 hereof.

(e)    Nonrenewal by CapStar. In the event the expiration of the Term of this
Agreement solely by the decision of CapStar not to renew or extend the Term, and
provided that such nonrenewal does not constitute a Qualifying Termination that
would entitle Executive to benefits under Section 5 below, Executive shall be
entitled (i) to continue to receive his Base Salary, payable as before such
termination, for a period of one (1) year after the effective date of such
termination, (ii) subject to Section 12 hereof, for a period of twelve
(12) months after such termination, life, medical, dental and disability
coverage substantially identical to the coverage maintained by the CapStar for
Executive prior to Executive’s severance, and (iii) to receive all benefits and
reimbursements accrued and payable to Executive at the time of termination of
his employment hereunder, including any stock or payments to which Executive is
entitled under, and subject to the terms of, all incentive plans in which
Executive participates (including and subject to the terms of each and any
individual grant or award agreement), including stock option plans, restricted
stock plans, performance share plans, and any other stock-based or cash-based
incentive plans and the individual grant or award agreements under such plans.

5.    Change in Control. Capitalized terms used in this Section 5 or in
Section 6 but not otherwise defined in this Section 5 or in Section 6 shall have
the meanings ascribed to them in Section 11.

(a)    Entitlement to Benefits upon Termination. Subject to Section 12 hereof,
if during the Protection Period a Qualifying Termination of Executive’s
employment occurs, CapStar shall pay to

 

- 4 -



--------------------------------------------------------------------------------

Executive the Change in Control benefits described in this Section 6. Change in
Control benefits shall not be payable if Executive’s employment is terminated
(i) for Cause, (ii) by Executive voluntarily without Good Reason or (iii) by
reason of Disability. In addition, the Change in Control benefits shall not be
payable if Executive’s employment is terminated for any or no reason prior to or
following the Protection Period.

(b)    Change in Control Payment and Benefits. Executive shall be entitled to
receive a cash payment equal to two (2) times Executive’s Base Salary in effect
immediately prior to the date of termination (the “Change in Control Payment”),
which shall be paid in twenty-four (24) equal monthly payments commencing on the
first business day of the first month following the date of termination. Subject
to Section 12 hereof, if a Qualifying Termination of Executive’s employment
occurs during the Protection Period, CapStar shall maintain for the remaining
duration of the Protection Period Executive’s health insurance coverage under
any applicable Employee Benefit Plans, including any insurance policy held by
CapStar, and pay the employer’s portion of such coverage, with the intent of the
parties being that Executive shall continue to receive such health insurance
coverage for a period of twenty-four (24) months following a Change in Control.
Subject to Section 12 hereof, Executive shall have the right to continue COBRA
health insurance coverage at the end of the Protection Period.

(c)    Section 280G compliance. If tax counsel appointed by CapStar (the “Tax
Counsel”) determines that any or the aggregate value (as determined pursuant to
Section 280G of the Code) of all payments, distributions, accelerations of
vesting, awards and provisions of benefits by CapStar to or for the benefit of
Executive (whether paid or payable, distributed or distributable, accelerated,
awarded or provided pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code and be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), such Payment shall be reduced to
the least extent necessary so that no portion of the Payment shall be subject to
the Excise Tax and no part of the income tax deduction for the Payment shall be
disallowed under Section 280G of the Code, but only if, by reason of such
reduction, the net after-tax benefit received by Executive as a result of such
reduction will exceed the net after-tax benefit that would have been received by
Executive if no such reduction were made. The Payment shall be reduced, if
applicable, by CapStar in the following order of priority: (A) reduction of any
cash severance payments otherwise payable to Executive that are exempt from
Section 409A of the Code; (B) reduction of any other cash payments or benefits
otherwise payable to Executive that are exempt from Section 409A of the Code,
but excluding any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code; (C) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity award that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time; and (D) reduction of any other payments or
benefits otherwise payable to Executive on a pro-rata basis or such other manner
that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code. If, however, such
Payment is not reduced as described above, then such Payment shall be paid in
full to Executive and Executive shall be responsible for payment of any Excise
Taxes relating to the Payment.

All determinations required to be made under this Section 4, and the assumptions
to be utilized in arriving at such determination, shall be made by the Tax
Counsel, which shall provide its determinations and any supporting calculations
both to CapStar and Executive within ten business days of having made such
determination. The Tax Counsel shall consult with any nationally recognized
compensation consultants, accounting firm and/or other legal counsel selected by
CapStar in determining which payments to, or for the benefit of, the Executive
are to be deemed to be parachute payments within the meaning of Section 280G of
the Code. In connection with making determinations under this Section 4,

 

- 5 -



--------------------------------------------------------------------------------

the Tax Counsel shall take into account the value of any reasonable compensation
for services to be rendered by Executive before or after the Change in Control,
including without limitation, Executive’s agreeing to refrain from performing
services pursuant to a covenant not to compete or similar covenant, and CapStar
shall cooperate in good faith in connection with any such valuations and
reasonable compensation positions. Without limiting the generality of the
foregoing, for purposes of this provision, CapStar agrees to allocate as
consideration for the covenants set forth in Section 6 the maximum amount of
compensation and benefits payable under Section 5 hereof reasonably allocable
thereto so as to avoid, to the extent possible, subjecting any Payment to tax
under Section 4999 of the Code.

6.    Compliance with Section 409A.

(a)     Executive shall not have any right to make any election regarding the
time or form of any payment due under this Agreement.

(b) A payment of any amount or benefit hereunder that is (i) subject to Code
Section 409A, and (ii) to be made because of a termination of employment shall
not be made unless such termination is also a “separation from service” within
the meaning of Code Section 409A and the regulations promulgated thereunder and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “resignation” or like terms shall
mean “separation from service” within the meaning of Code Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if at the time
of Executive’s “separation from service” Executive is a “specified employee”
(within the meaning of Code Section 409A), then to the extent that any amount to
which Executive is entitled in connection with his separation from service is
subject to Code Section 409A, payments of such amounts to which Executive would
otherwise be entitled during the six month period following the separation from
service will be accumulated and paid in a lump sum on the earlier of (i) the
first day of the seventh month after the date of the separation from service, or
(ii) the date of Executive’s death. This paragraph shall apply only to the
extent required to avoid Executive’s incurrence of any additional tax or
interest under section 409A or any regulations or Treasury guidance promulgated
thereunder.

(c)    Notwithstanding any provision of this Agreement or any other arrangement
to the contrary, to the extent that any payment to Executive under the terms of
this Agreement or any other arrangement would constitute an impermissible
acceleration or deferral of payments under Code Section 409A of the or any
regulations or Treasury guidance promulgated thereunder, or under the terms of
any applicable plan, program, arrangement or policy of CapStar, such payments
shall be made no earlier or later than at such times allowed under Code
Section 409A or the terms of such plan, program, arrangement or policy.

(d) Any payments provided in this Agreement or any other arrangement subject to
Code Section 409A as an installment of payments or benefits, is intended to
constitute a separately identified “payment” for purposes of Treas. Reg. §
1.409A-2(b)(2)(i).

(e) Payments with respect to reimbursements of expenses or benefits or provision
of fringe or other in-kind benefits shall be made on or before the last day of
the calendar year following the calendar year in which the relevant expense or
benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

7.    Confidentiality. Executive shall not, at any time or in any manner, during
or after the Term, either directly or indirectly, divulge, disclose or
communicate to any person, firm or corporation in any manner, whatsoever, any
material information concerning any matters affecting or relating to the

 

- 6 -



--------------------------------------------------------------------------------

business of CapStar, except in the course of performing his duties while
employed by CapStar. This includes, without limitation, the name of its clients,
customers or suppliers, the terms and conditions of any contract to which
CapStar is a party or any other information concerning the business of CapStar,
its manner or operations or its plans for the future without regard to whether
all of the foregoing matters will be deemed confidential, material or important.
This does not include Executive’s ability to disclose the details of this
Agreement to his spouse, attorneys, accountants, or lenders as needed for
financial or tax purposes. Executive further agrees that he shall continue to be
bound by the provisions of this Section 7 following any termination of
Executive’s employment pursuant to this Agreement.

8.    Covenant Not to Compete. During the Term and for the period of two
(2) years thereafter, upon termination of Executive’s employment hereunder for
any reason (other than by CapStar for Cause or by nonrenewal of this Agreement
solely by the decision of CapStar), whether voluntarily by Executive or by
termination by CapStar without Cause, and whether before or after a Change in
Control, and for a period of two (2) years thereafter, Executive agrees that
Executive will not be employed by, consult with, or directly or indirectly own,
become interested in, or become involved in any manner whatsoever in any
business (including any bank or other financial institution in organization)
which is or will be similar to or competitive with any aspect of the business of
CapStar which operates a bank branch or other business location in Davidson or
Williamson Counties, Tennessee, or in any other county in which CapStar operates
a bank branch or other business location, determined as of the date of
termination of Executive’s employment with CapStar. If Executive’s employment is
terminated by nonrenewal of this Agreement solely by the decision of CapStar,
Executive agrees to comply with the foregoing restrictions for a period of one
(1) year. For the avoidance of any doubt, the restriction will not prevent from
retaining his ownership stake in Highlands Union Bank until it can be divested
within 90 days of the Effective Date. Executive agrees that should a court find
the geographical scope of this covenant unreasonably broad, such court should
nevertheless enforce this covenant to the extent that it deems reasonable.
Executive specifically acknowledges and agrees that the foregoing restriction on
competition with CapStar will not prevent Executive from obtaining gainful
employment following termination of employment with CapStar and is a reasonable
restriction upon Executive’s ability to compete with CapStar and to secure such
gainful employment. In the event Executive’s employment hereunder is terminated
by CapStar for Cause, Executive shall not be bound by the covenant not to
compete in this Section 8.

9.    Non-Solicitation Covenant. Executive agrees that for a period of two
(2) years following the termination of his employment with CapStar, he will not
contact or solicit, directly or indirectly, any customer or account that was a
customer or account of CapStar within twelve (12) months prior to the
termination of Executive’s employment with CapStar. Executive further agrees
that for a period of two (2) years following the termination of his employment
with CapStar, he will not contact or solicit, directly or indirectly, any
employee or person who was an employee of CapStar within twelve (12) months
prior to the termination of Executive’s employment with CapStar for the purposes
of inducing such person to leave their employment with CapStar. The parties
agree that these covenants are intended to prohibit Executive from engaging in
such proscribed activities as an owner, partner, director, officer, executive,
consultant, stockholder, agent, salesperson, or in any other capacity for any
person, partnership, firm, corporation or other entity (including any financial
institution in organization) unless he receives the express written consent of
the Board. Executive specifically acknowledges and agrees that the foregoing
restriction on competition with CapStar will not prevent Executive from
obtaining gainful employment following termination of his employment with
CapStar and is a reasonable restriction upon Executive’s ability to compete with
CapStar and to secure such gainful employment.

 

- 7 -



--------------------------------------------------------------------------------

10.    No Enticement of Officers. Executive shall not, directly or indirectly,
entice or induce, or attempt to entice or induce any Officer of CapStar to leave
such employment during the term of this Agreement or within two (2) years
thereafter.

11.    Certain Definitions. Whenever used in this Agreement and not otherwise
defined herein, the following terms shall have the meanings set forth below:

(a) “Change in Control” means a transaction or circumstance in which any of the
following have occurred, provided that the board of directors of CapStar (the
“Company Board”) shall have determined that any such transaction or circumstance
has resulted in a Change in Control, as defined in this paragraph, which
determination shall be made in a manner consistent with Treas. Reg. § 1.
409A-3(i)(5):

 

  (i)

the date that any person, or persons acting as a group, as described in Treas.
Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other fiduciary
holding securities under an employee benefit plan of CapStar or a corporation
controlling CapStar or owned directly or indirectly by the shareholders of
CapStar in substantially the same proportions as their ownership of stock of
CapStar, becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities and Exchange Act of 1934, as amended), directly or indirectly, of
securities of the CapStar representing more than 40% of the total voting power
represented by CapStar’s then outstanding voting securities (as defined below);

 

  (ii)

the merger, acquisition or consolidation of CapStar with any corporation
pursuant to which the other corporation immediately after such merger,
acquisition or consolidation owns more than 50% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of CapStar outstanding immediately prior thereto or more than 50% of
CapStar’s total fair market value immediately prior thereto; or

 

  (iii)

the date that a majority of the members of the Company Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company Board before the date of the
appointment or election.

(b) “Code” means the Internal Revenue Code of 1986, as the same may be from time
to time amended.

(c) “Good Reason” means any of the following:

 

  (i)

Executive’s then current base salary is reduced;

 

  (ii)

Executive’s work or reporting responsibilities are materially diminished, or

 

  (iii)

Executive is relocated to a work location more than thirty (30) miles from the
Executive’s then current work location.

 

- 8 -



--------------------------------------------------------------------------------

To terminate this Agreement and his employment under this Agreement for Good
Reason, the Executive must provide written notice to CapStar of the existence of
the circumstances providing grounds for termination for Good Reason within 90
days of the initial existence of such grounds and must give CapStar at least 30
days from receipt of such written notice to cure the condition constituting Good
Reason (“Notice of Good Reason”). Such termination must be effective within one
year after the initial existence of the condition constituting Good Reason. In
the event of termination for Good Reason, the date of termination shall be the
effective date specified in the Executive’s Notice of Good Reason.

(d) “Protection Period” means the period commencing on the date that a Change in
Control occurs, and ending on the last day of the twelfth (12th) calendar month
following the calendar month during which such Change in Control occurred.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs, and if the date of termination with respect to Executive’s
employment by CapStar occurs prior to the date on which the Change in Control
occurs, unless it is reasonably demonstrated by CapStar that such termination of
employment (i) was not at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control and (ii) did not otherwise
arise in connection with or in anticipation of the Change in Control, then for
all purposes of this Agreement the “Protection Period” shall be deemed to have
commenced on the date immediately preceding the date of termination of
Executive.

(e) “Qualifying Termination” means:

(i) an involuntary termination of Executive’s employment by CapStar (or any
successor to CapStar after the Change in Control) for reasons other than Cause
(and other than on account of Executive’s Disability); or

(ii)    a voluntary termination of employment by Executive for Good Reason.

12.    COBRA Health Insurance Coverage. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be interpreted to
require CapStar to extend COBRA health insurance coverage benefits to Executive
in violation of applicable law. In the event that, following termination of
Executive’s employment with CapStar, Executive shall be entitled to receive
extended insurance benefits pursuant to the terms of this Agreement, Executive
shall be required to elect COBRA health insurance coverage and, thereafter,
CapStar shall provide such coverage to Executive through a COBRA subsidy;
provided, however, that at such time as CapStar is no longer permitted to extend
COBRA health insurance coverage benefits to Executive under applicable law,
CapStar shall provide a cash payment to Executive in lieu of such subsidy (with
each cash payment being equal to the amount of the last COBRA subsidy provided
to Executive prior to Executive’s termination pursuant to the terms hereof), and
Executive shall elect and obtain his own health insurance coverage.

13.    Remedies. Executive acknowledges and agrees that the breach or threatened
breach of any of the provisions of Sections 7, 8, 9 or 10 of this Agreement will
cause irreparable harm to CapStar which cannot be adequately compensated by the
payment of damages. Accordingly, Executive covenants and agrees that CapStar, in
addition to any other rights or remedies which CapStar may have, will be
entitled to such equitable and injunctive relief as may be available from any
court of competent jurisdiction to restrain Executive from breaching or
threatening to breach any of the provisions of this Agreement, without the
requirement that CapStar post bond or other surety. Such right to obtain
injunctive relief may be exercised at the option of CapStar in addition to,
concurrently with, prior to, after, or in lieu of the exercise of any other
rights or remedies which CapStar may have as a result of any such breach or
threatened breach.

 

- 9 -



--------------------------------------------------------------------------------

14.    Entire Agreement. CapStar and Executive agree that this Agreement
contains the complete agreement concerning the employment arrangement, written
or oral, between them and that this Agreement supersedes all prior negotiations,
offer letters, practices and/or agreements. Neither party has made any
representations that are not contained herein on which either party has relied
in entering into this Agreement.

15.    Assignment. It is agreed that CapStar shall have the right to assign this
Agreement to any purchaser of the business of or substantially all of the assets
of CapStar. This is a personal services contract, and may not be assigned by
Executive.

16.    Modification. This Agreement shall not be modified or amended except by a
writing duly executed by both parties. No waiver of any provision of this
Agreement shall be effective unless the waiver is in writing and duly executed
by both parties.

17.    Waiver of Breach. The waiver by a party of the breach of any provision of
this Amended Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach of the same of any other provision hereof by
that party.

18.    Severability. The provisions of this Agreement shall be severable, and
the invalidity of any provisions or portion thereof shall not affect the
validity of the other provisions.

19.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, except to the extent
governed by the laws of the United States of America in which case federal laws
shall govern.

20.    Notice. Any notice required or authorized hereunder shall be deemed
delivered when delivered to Executive or to an executive officer of CapStar, or
when deposited, postage prepaid, in the United States mail certified, with
return receipt requested, addressed to the parties as follows:

 

   Executive:    Timothy K. Schools       340 West Main Street       Abingdon,
Virginia 24210    with a copy (which copy shall not constitute notice) to:      
Benjamin A. Barnhill       Nelson Mullins LLP       Poinsett Plaza       104
South Main Street, Suite 900       Greenville, South Carolina 29601    CapStar:
   CapStar Financial Holdings, Inc.       1201 Demonbreun St. Suite 700      
Nashville, TN 37203       Attn: Secretary    with a copy (which copy shall not
constitute notice) to:       Waller Lansden Dortch & Davis, LLP       Attn:
Chase Cole       511 Union Street, Suite 2700       Nashville, TN 37219

 

- 10 -



--------------------------------------------------------------------------------

21.    Survival. The provisions of Sections 7, 8, 9, 10, 13 and 17 of this
Agreement shall survive any termination of this Agreement.

22.     Withholding. CapStar shall be entitled to withhold from amounts payable
to Executive hereunder such amounts as may be required by applicable law.

23.    Indemnification. Notwithstanding anything in the articles of
incorporation or bylaws of the Company or the Bank to the contrary, the
Executive shall at all times during the Executive’s employment by the Company or
the Bank, and after such employment, be indemnified by such entities to the
fullest extent applicable law permits for any matter in any way relating to the
Executive’s affiliation with the Company or the Bank; provided, however, that if
the Company or the Bank shall have terminated the Executive’s employment for
Cause, then neither the Company or the Bank shall have any obligation whatsoever
to indemnify the Executive for any claim arising out of the matter for which the
Executive’s employment shall have been terminated for Cause or for any conduct
of the Executive not within the scope of the Executive’s duties under this
Agreement.

[Execution Page follows]

 

- 11 -



--------------------------------------------------------------------------------

EXECUTION PAGE

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and date first written above.

 

CAPSTAR:      EXECUTIVE: CapStar Bank and CapStar Financial Holdings, Inc.     
            

/s/ Timothy K. Schools

             Timothy K. Schools By:  

/s/ Dennis C. Bottorff

         Dennis C. Bottorff, Chairman of the Board         

 

- 12 -